
	

113 S1013 IS: Patent Abuse Reduction Act of 2013
U.S. Senate
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1013
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2013
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 35, United States Code, to add procedural
		  requirements for patent infringement suits. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Patent Abuse Reduction Act of
			 2013.
		2.Pleading
			 requirements
			(a)In
			 generalChapter 29 of title 35, United States Code, is amended by
			 inserting after section 281 the following:
				
					281A.Pleading
				requirements for patent infringement actionsIn a civil action arising under any Act of
				Congress relating to patents, a party alleging infringement shall include in
				the initial complaint, counterclaim, or cross-claim for patent
				infringement—
						(1)an identification
				of each patent allegedly infringed;
						(2)an identification
				of each claim of each patent identified under paragraph (1) that is allegedly
				infringed;
						(3)for each claim
				identified under paragraph (2), an identification of each accused apparatus,
				product, feature, device, method, system, process, function, act, service, or
				other instrumentality (referred to in this section as an accused
				instrumentality) alleged to infringe the claim;
						(4)for each accused
				instrumentality identified under paragraph (3), an identification with
				particularity, if known, of—
							(A)the name or model
				number of each accused instrumentality; and
							(B)the name of each
				accused method, system, process, function, act, or service, or the name or
				model number of each apparatus, product, feature, or device that, when used,
				allegedly results in the practice of the claimed invention;
							(5)for each accused
				instrumentality identified under paragraph (3), an explanation of—
							(A)where each
				element of each asserted claim identified under paragraph (2) is found within
				the accused instrumentality;
							(B)whether each such
				element is infringed literally or under the doctrine of equivalents; and
							(C)with detailed
				specificity, how the terms in each asserted claim identified under paragraph
				(2) correspond to the functionality of the accused instrumentality;
							(6)for each claim
				that is alleged to have been infringed indirectly, a description of—
							(A)the direct
				infringement;
							(B)any person
				alleged to be a direct infringer known to the party alleging infringement;
				and
							(C)the acts of the
				alleged indirect infringer that contribute to or are inducing the direct
				infringement;
							(7)a description of
				the right of the party alleging infringement to assert each—
							(A)patent identified
				under paragraph (1); and
							(B)patent claim
				identified in paragraph (2);
							(8)a description of
				the principal business of the party alleging infringement;
						(9)a list of each
				complaint filed, of which the party alleging infringement has knowledge, that
				asserts or asserted any of the patents identified under paragraph (1);
						(10)for each patent
				identified under paragraph (1), whether such patent is subject to any licensing
				term or pricing commitments through any agency, organization, standard-setting
				body, or other entity or community;
						(11)the identity of
				any person other than the party alleging infringement, known to the party
				alleging infringement, who—
							(A)owns or co-owns a
				patent identified under paragraph (1);
							(B)is the assignee
				of a patent identified under paragraph (1); or
							(C)is an exclusive
				licensee to a patent identified under paragraph (1);
							(12)the identity of
				any person other than the party alleging infringement, known to the party
				alleging infringement, who has a legal right to enforce a patent identified
				under paragraph (1) through a civil action under any Act of Congress relating
				to patents or is licensed under such patent;
						(13)the identity of
				any person with a direct financial interest in the outcome of the action,
				including a right to receive proceeds, or any fixed or variable portion
				thereof; and
						(14)a description of
				any agreement or other legal basis for a financial interest described in
				paragraph
				(13).
						.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 29 of
			 title 35, United States Code, is amended by inserting after the item relating
			 to section 281 the following:
				
					
						281A. Pleading requirements for
				patent infringement
				actions.
					
					.
			(c)Review of form
			 18Not later than 12 months after the date of enactment of this
			 Act, the Supreme Court shall review and amend Form 18 of the Federal Rules of
			 Civil Procedure to ensure that Form 18 is consistent with the requirements
			 under section 281A of title 35, United States Code, as added by subsection
			 (a).
			(d)Rule of
			 constructionNothing in this section or the amendments made by
			 this section shall be construed to alter existing law or rules relating to
			 joinder.
			3.Joinder of
			 interested partiesSection 299
			 of title 35, United States Code, is amended by adding at the end the
			 following:
			
				(d)Joinder of
				interested parties
					(1)DefinitionIn
				this subsection, the term interested party, with respect to a
				civil action arising under any Act of Congress relating to patents—
						(A)means a person
				described in paragraph (11) or (13) of section 281A; and
						(B)does not include
				an attorney or law firm providing legal representation in the action if the
				sole basis for the financial interest of the attorney or law firm in the
				outcome of the action arises from an agreement to provide that legal
				representation.
						(2)Joinder of
				interested partiesIn a civil action arising under any Act of
				Congress relating to patents, the court shall grant a motion by a party
				defending an infringement claim to join an interested party if the defending
				party shows that the interest of the plaintiff in any patent identified in the
				complaint, including a claim asserted in the complaint, is limited primarily to
				asserting any such patent claim in litigation.
					(3)Limitation on
				joinderThe court may deny a motion to join an interested party
				under paragraph (2) if—
						(A)the interested
				party is not subject to service of process; or
						(B)joinder under
				paragraph (2) would deprive the court of subject matter jurisdiction or make
				venue
				improper.
						.
		4.Discovery
			 limits
			(a)In
			 generalChapter 29 of title 35, United States Code, is amended by
			 adding at the end the following:
				
					300.Discovery in
				patent infringement suits
						(a)Discovery
				limitation prior to claim construction
							(1)In
				generalExcept as provided in paragraph (2), in a civil action
				arising under any Act of Congress relating to patents, if the court determines
				that a ruling relating to the construction of terms used in a patent claim
				asserted in the complaint is required, discovery shall be limited, until such
				ruling, to information necessary for the court to determine the meaning of the
				terms used in the patent claim, including any interpretation of those terms
				used to support the claim of infringement.
							(2)Discretion to
				expand scope of discovery
								(A)Timely
				resolution of actionsIf, under any provision of Federal law
				(including the Drug Price Competition and Patent Term Restoration Act (Public
				Law 98–417)), resolution within a specified period of time of a civil action
				arising under any Act of Congress relating to patents will have an automatic
				impact upon the rights of a party with respect to the patent, the court may
				permit discovery in addition to the discovery authorized under paragraph (1)
				before the ruling described in paragraph (1) as necessary to ensure timely
				resolution of the action.
								(B)Resolution of
				motionsWhen necessary to resolve a motion properly raised by a
				party before a ruling relating to the construction of terms (as described in
				paragraph (1)), the court may allow limited discovery in addition to the
				discovery authorized under paragraph (1) as necessary to resolve the
				motion.
								(b)Sequence and
				scope; cost-Shifting
							(1)DefinitionsIn
				this subsection—
								(A)the term
				additional discovery means discovery of evidence other than core
				documentary evidence; and
								(B)the term
				core documentary evidence, with respect to a civil action arising
				under any Act of Congress relating to patents—
									(i)subject to clause
				(ii), includes only documents that—
										(I)relate to the
				conception, reduction to practice, and application for the asserted
				patent;
										(II)are sufficient
				to show the technical operation of the instrumentality identified in the
				complaint as infringing the asserted patent;
										(III)relate to
				potentially invalidating prior art;
										(IV)relate to
				previous licensing or conveyances of the asserted patent;
										(V)are sufficient to
				show revenue attributable to any claimed invention;
										(VI)are sufficient
				to show the organizational ownership and structure of each party, including
				identification of any person that has a financial interest in the asserted
				patent;
										(VII)relate to
				awareness of the asserted patent or claim, or the infringement, before the
				action was filed; and
										(VIII)sufficient to
				show any marking, lack of marking, or notice of the asserted patent provided to
				the accused infringer; and
										(ii)does not include
				computer code or electronic communication, such as e-mail, text messages,
				instant messaging, and other forms of electronic communication, unless the
				court finds good cause for including such computer code or electronic
				communication as core documentary evidence of a particular party under clause
				(i).
									(2)Discovery
				sequence and scopeIn a civil action arising under any Act of
				Congress relating to patents, the parties shall discuss and address in the
				written report filed under rule 26(f)(2) of the Federal Rules of Civil
				Procedure the views and proposals of the parties on—
								(A)when the
				discovery of core documentary evidence should be completed;
								(B)whether the
				parties will seek additional discovery under paragraph (3); and
								(C)any issues
				relating to infringement, invalidity, or damages that, if resolved before the
				additional discovery described in paragraph (3) commences, will simplify or
				streamline the case, including the identification of any key patent claim terms
				or phrases to be construed by the court and whether the early construction of
				any of those terms or phrases would be helpful.
								(3)Discovery
				cost-shifting
								(A)In
				generalIn a civil action arising under any Act of Congress
				relating to patents, each party shall be responsible for the costs of producing
				core documentary evidence within the possession, custody, or control of that
				party.
								(B)Additional
				discovery
									(i)In
				generalA party to a civil action arising under any Act of
				Congress relating to patents may seek additional discovery if the party bears
				the costs of the additional discovery, including reasonable attorney’s
				fees.
									(ii)RequirementsA
				party shall not be allowed additional discovery unless the party—
										(I)at the time that
				such party seeks additional discovery, provides to the party from whom the
				additional discovery is sought payment of the anticipated costs of the
				discovery; or
										(II)posts a bond in
				an amount sufficient to cover the anticipated costs of the discovery.
										(C)Rules of
				constructionNothing in subparagraph (A) or (B) shall be
				construed to—
									(i)entitle a party
				to information not otherwise discoverable under the Federal Rules of Civil
				Procedure or any other applicable rule or order;
									(ii)require a party
				to produce privileged matter or other discovery otherwise limited under the
				Federal Rules of Civil Procedure; or
									(iii)prohibit a
				court from—
										(I)determining that
				a request for discovery is excessive, irrelevant, or otherwise abusive;
				or
										(II)setting other
				limits on
				discovery.
										.
			5.Costs and
			 expenses
			(a)In
			 generalSection 285 of title 35, United States Code, is amended
			 to read as follows:
				
					285.Costs and
				expenses
						(a)In
				generalThe court shall award to the prevailing party reasonable
				costs and expenses, including attorney’s fees, unless—
							(1)the position and
				conduct of the non-prevailing party were objectively reasonable and
				substantially justified; or
							(2)exceptional
				circumstances make such an award unjust.
							(b)Prohibition on
				consideration of certain settlementsIn determining whether an
				exception under paragraph (1) or (2) of subsection (a) applies, the court shall
				not consider as evidence any license taken in settlement of an asserted
				claim.
						(c)RecoveryIf
				the non-prevailing party is unable to pay reasonable costs and expenses awarded
				by the court under subsection (a), the court may make the reasonable costs and
				expenses recoverable against any interested party, as defined in section
				299(d).
						.
			(b)Technical and
			 conforming amendments
				(1)Table of
			 sectionsThe table of sections for chapter 29 of title 35, United
			 States Code, is amended by striking the item relating to section 285 and
			 inserting the following:
					
						
							285. Costs and
				expenses.
						
						.
				(2)Conforming
			 amendmentsChapter 29 of title 35, United States Code, is
			 amended—
					(A)in section
			 271(e)(4), in the flush text following subparagraph (D), by striking
			 attorney fees and inserting reasonable costs and
			 expenses, including attorney's fees,;
					(B)in section
			 273(f), by striking attorney fees and inserting
			 reasonable costs and expenses, including attorney's fees,;
			 and
					(C)in section
			 296(b), by striking attorney fees and inserting
			 reasonable costs and expenses (including attorney's
			 fees).
					
